PER CURIAM.
The appellant David Lawrence-seeks reversal of two judgments of conviction of the crime of robbery. We have carefully considered the points presented on1 appeal in the light of the record and briefs, and have concluded that no reversible error is shown. Defendant’s motions for mistrial' made on voir dire and during trial were properly denied. The trial court instructed the jury to disregard the remarks of the prosecutor which were the basis for motions for mistrial. Morris v. State, 100 Fla. 850, 130 So. 582; Harris v. State, 75 Fla. 527, 78 So. 526. The testimony elicited from co-defendants regarding their having pleaded guilty was not met by timely objection. English v. State, 122 Fla. 77, 164 So. 848; McCullers v. State, Fla.App.1962, 143 So.2d 909, 913. An improper comment of the-prosecutor during the course of testimony of the witness Apfel is not considered prejudicial such as to call for reversa1- in that the effect thereof did not appear to be such that it would not have been cured by in*573structions to the jury to disregard such objectionable remarks, had request for such instruction been made. See Perry v. State, 146 Fla. 187, 200 So. 525; Morris v. State, supra.
Affirmed.
TILLMAN PEARSON, J., dissents.